 15308 NLRB No. 3KENILWORTH EQUITIES1The National Labor Relations Board has delegated its authorityin this proceeding to a three-member panel.2See Sibley County Development Achievement Center, 306 NLRB873 fn. 4 (1992):We assume in this regard that the local suppliers from which theEmployer made its ``indirect'' out-of-state purchases had re-
ceived the materials directly from outside the State. Cf. BetterElectric, 129 NLRB 1012 (1960) (such an assumption necessaryin order for purchases to constitute indirect inflow under Board's
nonretail jurisdictional standard).3The Board's advisory opinion proceedings under Sec. 102.98(a)of the Board's Rules are designed primarily to determine if an em-
ployer's operations meet the Board's ``commerce'' standards for as-
serting jurisdiction. Accordingly, the instant Advisory Opinion is not
intended to express any view regarding whether the Board would
certify the Union as the representative of the petitioned-for unit
under Sec. 9(c) of the Act. See generally Sec. 101.40(e) of the
Board's Rules.In the matter of Kenilworth Equities Ltd. Case AO±299July 28, 1992ADVISORY OPINIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board Rules and Regulations,
on June 25, 1992, Kenilworth Equities Ltd. (Ken-
ilworth) filed a petition for an advisory opinion as to
whether the Board would assert jurisdiction over its
operations. In pertinent part, the petition alleges as fol-
lows:1. There is currently pending before the New YorkState Employment Relations Board (NYSERB) a peti-
tion filed by Local 32B-32J, Service Employees Inter-
national Union, AFL±CIO, Case SE-58215, seeking
certification as representative of the single-building
employee employed by Kenilworth at the premises
known as 332±336 East 77th Street, New York, New
York.2. Kenilworth, a New York corporation, is engagedin the business of managing and operating residential
apartment buildings within the State of New York, in-
cluding the building known as 332±336 East 77th
Street, New York, New York.3. Kenilworth has gross revenue in excess of$500,000 annually in the form of gross annual rent,
revenues, and fees for services. In addition, Kenilworth
purchases more than $50,000 worth of goods, supplies,
commodities, and services which originate outside theState of New York.4. Kenilworth has no knowledge of what position, ifany, the Union has taken with respect to the commerce
data in the proceeding before NYSERB and theNYSERB has made no findings regarding this com-merce data.5. There are no representation or unfair labor prac-tice proceedings concerning Kenilworth pending before
the Board.Although all parties were served with a copy of thepetition for an advisory opinion, none filed a response.Having duly considered the matter,1we find that theBoard would assert jurisdiction over Kenilworth. The
Board has established a $500,000 discretionary stand-
ard for asserting jurisdiction over residential premises
such as apartments and condominiums. See, e.g., Car-roll Associates, 300 NLRB 698 (1990); Coastal Prop-erty Services, 299 NLRB 106 (1990). The petition al-leges that Kenilworth's gross revenues are in excess of
$500,000. Accordingly, our discretionary standard has
been met. Further, Kenilworth alleges that it purchased
over $50,000 in goods and services originating outside
the State of New York.2Kenilworth therefore clearlysatisfies the Board's statutory standard for asserting ju-
risdiction.Based the above, the parties are advised that theBoard would assert jurisdiction over Kenilworth.3